 


109 HR 4018 IH: Setting Priorities in Spending Act of 2005
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4018 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Boehner (for himself, Mr. DeLay, Mr. Blunt, Mr. Sam Johnson of Texas, Mr. Kline, Mr. Marchant, Ms. Foxx, Mr. Chocola, Mr. Doolittle, Mr. Flake, Mr. Franks of Arizona, Mr. McHenry, Mr. Pence, Mr. Sessions, Mr. Shadegg, and Mr. Tiahrt) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To repeal certain education provisions. 
 
 
1.Short titleThis Act may be cited as the Setting Priorities in Spending Act of 2005.  
2.Elementary and secondary education programs 
(a)RepealsThe following provisions of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) are hereby repealed: 
(1)Subpart 3 of part D of title II (20 U.S.C. 6775; relating to ready-to-learn television). 
(2)Subpart 7 of part D of title V (20 U.S.C. 7255 et seq.; commonly referred to as the Star Schools Act). 
(3)Subpart 8 of part D of title V (20 U.S.C. 7257 et seq.; relating to the Ready to Teach program). 
(4)Subpart 9 of part D of title V (20 U.S.C. 7259 et seq.; commonly referred to as the Foreign Language Assistance Act of 2001). 
(5)Subpart 11 of part D of title V (20 U.S.C. 7263 et seq.; relating to community technology centers). 
(6)Subpart 12 of part D of title V (20 U.S.C. 7265 et seq.; relating to educational, cultural, apprenticeship, and exchange programs for Alaska Natives, Native Hawaiians, and their historical whaling and trading partners in Massachusetts). 
(7)Subpart 15 of part D of title V (20 U.S.C. 7271; relating to arts in education). 
(8)Subpart 16 of part D of title V (20 U.S.C. 7273 et seq.; relating to parental assistance and local family information centers). 
(9)Subpart 21 of part D of title V (20 U.S.C. 7283 et seq.; commonly referred to as the Women’s Educational Equity Act of 2001).  
(b)Conforming amendmentsThe Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended— 
(1)in part D of title II, by redesignating subpart 4 as subpart 3; 
(2)in part D of title V, by redesignating subparts 10, 13, 14, 17, 18, 19, and 20 as subparts 7, 8, 9, 10, 11, 12, and 13, respectively; and 
(3)in the table of contents in section 2— 
(A)by striking the items relating to each subpart (and the sections therein) repealed by subsection (a); 
(B)in the items relating to part D of title II, by redesignating the item relating to subpart 4 as an item relating to subpart 3; and 
(C)in the items relating to part D of title V, by redesignating the items relating to subparts 10, 13, 14, 17, 18, 19, and 20 as items relating to subparts 7, 8, 9, 10, 11, 12, and 13, respectively. 
3.Early Learning Opportunities ActTitle VIII of H.R. 5656 of the 106th Congress (20 U.S.C. 9401 et seq.; 114 Stat. 2763, 2763A–77; commonly referred to as the Early Learning Opportunities Act), enacted by section 1 of Public Law 106–554, is hereby repealed. 
4.Vocational Education programs 
(a)Occupational and employment informationSection 118 of the Carl D. Perkins Vocational and Technical Education Act of 1998 (20 U.S.C. 2328) is repealed. 
(b)Demonstration programSection 207 of the Carl D. Perkins Vocational and Technical Education Act of 1998 (20 U.S.C. 2376) is repealed. 
5.State grants for incarcerated youthPart D of title VIII of the Higher Education Amendments of 1998 (20 U.S.C. 1151) is repealed. 
6.Literacy program for prisonersNotwithstanding the provisions under the heading Safe Schools and Citizenship Education in title III of division F of Public Law 108–447 (118 Stat. 3145), the Secretary may not obligate any funds to carry out section 601 of the National Literacy Act of 1991 (Public Law 102–73; 105 Stat. 356; relating to literacy for prisoners).  
 
